     Case 2:21-mj-30032-DUTY ECF No. 1, PageID.1 Filed 01/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff

v.                                             Case No. 21-30032
                                               Originating No. GJO2019 CF3 8612
                                                               2018 CF2 005594


JESSE VORONA,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

JESSE VORONA, to answer to charges pending in another federal district, and states:


       1. On January 16, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Superior Court of

the District of Columbia based on an Indictment. Defendant is charged in that

district with violation of 22 U.S.C. §404(a)(2), 4502, 22 U.S.C §402, 3701, 3703, 22

U.S.C §404(2001 ed.)–Assault with Significant Bodily Injury while Armed, Assault

with a dangerous weapon, and Assault.
    Case 2:21-mj-30032-DUTY ECF No. 1, PageID.2 Filed 01/19/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                MATTHEW J. SCHNEIDER
                                                United States Attorney



                                                s/Mitra Jafary-Hariri   ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Mjafary-hariri@usa.doj.gov
                                                (313) 226-9632



Dated: January 19, 2021
